Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement has not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Structural Monitoring of Surfaces Using Mobile Acoustic Tap Testing”. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation “a heat-conductive casing disposed on an 11outer portion of the push-pull solenoids” which is unclear as to whether the heat-conductive casing is part of the a heat-conductive casing supporting an 11outer portion of the push-pull solenoids”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Soeda (JP 2017203711; “Soeda” translation provided for citations) in view of  Katusugu (JP2656870; “Katusugu” translation provided for citations) and NTI Acoustics (youtube video https://www.youtube.com/watch?v=4QLTFAiimtc Mar 24, 2015; “NTI Acoustics”) and in further view of Hideo (JPH08261879; “Hideo”). 

Claim 1.  Soeda discloses a tapping device (Figs. 12 for device 10 and Fig. 13 with plurality of tapping devices solenoids 5204) comprising: a pulse generator (Fig. 12: operation unit 32) for generating a signal [0017 The operation unit 32 is operated by an operator to instruct the drive unit 30 to supply a drive current to the coil, and is configured by a push button switch or the like.]; a controller (Fig. 12: drive unit 30) comprising an inputs (Fig. 12: operation unit 32)  and a plurality of outputs (Fig. 12: striker unit 20 with Fig. 13 showing plurality 5204), wherein the input  (Fig. 12:  connection between 30 and 32) is electrically connected to the pulse generator (Fig. 12: drive unit 32) for receiving the wave signal [0017 & 0066] from the pulse generator (Fig. 12: drive unit 32); and a plurality of push-pull solenoids (Fig. 12: striker unit 20 with Fig. 3 showing plurality 5204), respectively connected to the plurality of output (Fig. wherein after receiving the wave signal [0066: The marking rod 5206 is moved toward the surface of the exterior material 2 against the return spring 5208 by supplying a drive current to the coil of the solenoid main body 5202, and the return spring 5208 stops the supply of the drive current], the controller (Fig. 12:  drive unit 30) outputs a high potential signal [0017 The drive unit 30 supplies a drive current to the coil of the solenoid main body 2602. 284 The operation unit 32 is operated by an operator to instruct the drive unit 30 to supply a drive current to the coil, and is configured by a push button switch or the like] at each output to enable each push-pull solenoid (Fig. 12: striker unit 20 with Fig. 3 showing plurality 5204) to extend and retract [0012: The solenoid 26 is provided so as to be movable in a direction orthogonal to the surface of the exterior material 2 in a state where the solenoid main body 2602 having a coil The plunger 2604 is moved to a protruding position protruding from the solenoid main body 2602 by supplying a driving current to the coil, and is moved to an immersive position immersive in the solenoid main body 2602 by stopping the supply of the driving current] & [0066].  
Soeda does not explicitly disclose:
a pulse generator for generating a square wave signal and wherein after receiving the square wave signal, the controller outputs a high potential signal to the pin to extend and retract.
sequentially to enable each push-pull solenoid to extend and retract sequentially.
the controller has input pin electrically connected to the pulse generator [and] a plurality of push-pull solenoids respectively connected to the plurality of [controller] output pins. 

 
With regard to 1) Kazutsugu teaches a solenoid driven tapper device (Fig. 2).  Kazutsugu further teaches a pulse generator (Fig. 1: 41 and 43) for generating a square wave signal (Fig. 3: square wave) [Page 7 third ¶:  FIG. 3 shows the waveforms of a plurality of pulse voltages applied to one tapping operation. For example, FIG. 3 is applied to the electromagnetic solenoid 1, the first pulse voltage causes the plunger 14 to perform the initial tapping operation, the current in the exciting coil 12 disappears, and the plunger 14 returns to or returns to the initial  wherein after receiving the square wave signal [Page 7 third ¶], the controller (Fig. 1: microcontroller 40) outputs a high potential signal to the pin (input to 40) to extend and retract [Page 7 third ¶: is applied to the electromagnetic solenoid 1, the first pulse voltage causes the plunger 14 to perform the first knocking operation, and the current in the exciting coil 12 disappears, and the plunger 14 is returned to the initial state or after returning to the next state. By applying the pulse voltage of, the plunger 14 can be sucked again and a tapping force can be applied to the hit part. By performing a single tapping operation by applying a plurality of pulse voltages in this manner, without increasing the tapping force as in the conventional example ((b) of FIG. 11) shown by the broken line in FIG. 4 (a)].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kazutsugu’s sine wave pulsing of a solenoid as a signal waveform for operating Soeda’s solenoid’s because a sine wave improves the reliability of the solenoid operation with sustained and distinct voltage levels to energize and de-energize the solenoid providing distinct piston movement of the solenoid [Kazutsugu Page 7 third ¶].
 
With regard to 2) NTI Acoustics teaches a tapping machine TM3 that sequences the tapping hammers sequentially (YOUTube https://www.youtube.com/watch?v=4QLTFAiimtc: “NTI Acoustics).  NTI Acoustics teaches tapping hammers sequentially to enable each push-pull solenoid to extend and retract sequentially [Video displays sequential sequencing].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use  NTI Acoustic plurality of tapping hammers and processing for sequentially activating the solenoids as an arrangement and processing for Soeda’s soenoids and because the line of sequenced linear solenoids improves the time efficiency in testing a floor with multiple tapping 

With regard to 3) Hideo teaches a tapping test apparatus for evaluating durability and the like of a housing of an electronic device (Fig. 11b).  Hideo further teaches a controller (Fig. 1:  keystroke control unit 8 which is a digital control unit and pins are inputs to CPU devices) [0034: The keystroke control unit 8 controls the entire tapping test device according to the keystroke conditions from the condition input unit 2, and includes, for example, a tapping test processing control program existing in a memory and a central processing unit (CPU)] has input pin electrically connected to the pulse generator (Fig. 1: the condition input unit 2, and includes, for example, a tapping  test processing control program existing in a memory] [and] a plurality of push-pull  tappers (Fig. 1: tappers 14 ) [0022:  The tapping test apparatus of FIG. 1 includes one or more keystroke units 14, a strain gauge 20 provided for each keystroke unit 14 and detecting distortion caused by the keystroke unit hitting a test object, and a keystroke unit 14. A condition input unit 2 for inputting each keystroke condition and a keystroke control unit 8 for controlling a keystroke operation are provided. 178 The keystroke control unit 8 controls the keystroke unit 14 according to the keystroke conditions input from the condition input unit 2] respectively connected to the plurality of [controller] output pins [0022 output of 8 to tappers 14]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hideo’s arrangement of a signal into a digital controller with digital outputs to a plurality of tapper devices as motivation to arrange Soeda’s, as modified, sine wave signal generator to a digital controller with outputs to sequentially pulse and activate Soeda’s, as modified, plurality of tappers because the arrangement improves the quality of the acoustic testing of a surface using 


Claim 2. Dependent on the tapping device of claim 1.  Soeda further discloses a housing (Figs. 3 & 13: housing 14), wherein the pulse generator (Fig. 12: operation unit 32) and the controller (Fig. 12:  drive unit 30) are disposed in the housing (Figs. 3 & 13: housing 14) [0016: main body unit 14 includes a drive unit 30, an operation unit 32, a first detection circuit 34A, a second detection circuit 34B, a third detection circuit 34C,], and the push-pull solenoids (Fig. 12: striker unit 20 with Fig. 3 showing plurality 5204) are disposed on the housing (Figs. 3 & 13: housing 14) [0017:  The drive unit 30 supplies a drive current to the coil of the solenoid main body 2602. 284 The operation unit 32 is operated by an operator to instruct the drive unit 30 to supply a drive current to the coil, and is configured by a push button switch or the like].  

Claim 3. Dependent on the tapping device of claim 2. Soeda further discloses a wheel body (Figs. 2 & 3:  wheel unit 18) disposed on a bottom of the housing (Figs. 2 & 3:  wheel unit 18 on the bottom of 16) for carrying the housing to move around on a surface [0049 Each solenoid body 5202 separately stamps each stamp 5204 corresponding thereto, and is arranged inside the housing 16 and attached to the bottom wall 1602 via the bracket 5206].  

Claim 10. Dependent on the tapping device of claim 1. Soeda further discloses each of the push-pull solenoids (28 and 5204) comprises an extendible portion (28 and body 5202).  Soeda does not explicitly disclose:
a cushion unit, and the cushion unit is disposed on an end of the extendible portion being used to tap a surface.


 a tapping test apparatus for evaluating durability and the like of a housing of an electronic device (Fig. 11b).  Hideo further teaches a cushion unit (Fig. 11b: 106 plastic tip), and the cushion unit (Fig. 11b: 106 plastic tip), is disposed on an end of the extendible portion (Fig. 11b: 105) being used to tap a surface [0006:  In the case shown in FIG. 11B, the cylinder device 107 includes a cylinder 105 provided at a predetermined position of the support portion 104. 50 A plastic keying portion 106 for keying the housing 101 is provided at the tip of the cylinder 105].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hideo’s cushion unit of a plastic tip on the testing extendible portion as a covering for the tip of Sideo’s extendable portion because the covering provides protection to the impact surface during testing [Hideo 0006].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Soeda in view of Katusugu and NCI acoustics and in further view of Kazuhisa (JP 2016-24094; “Kazuhisa”).

Claim 4. Dependent on the tapping device of claim 3.  Soeda does not explicitly disclose further comprising a rod connected to the housing. 

Kazuhisa teaches a hammering inspection apparatus capable of efficiently inspecting and obtaining a highly reliable inspection result (Fig. 1). Kazuhisa further teaches a rod (Fig. 1: handle 24) connected to the housing (Fig. 1:  Casing 11) [Page 4 first ¶: The handle 24 is composed of a pipe-like member, similar to a handle used in a normal transport cart or the like, and the lower end portions on both sides are detachably attached to the back surface of the casing 11 by a mounting tool 113].

.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Soeda in view of Katusugu and NCI Acoustics and in further view of Woodall (US20190073370; “Woodall”). 

Claim 5.  Dependent on the tapping device of claim 3. Soeda further discloses a unit (Fig. 1: 42 evaluation unit) disposed on the housing (Fig. 1: housing 16) [0016 The first sampling unit 36A, the second sampling unit 36B, the third sampling unit 36C, the fourth sampling unit 36D, the striking hammer vibration detection circuit 38, the striking hammer vibration sampling unit 40, the evaluation unit 42, and the output. It is configured to include a part 44 and the like.] for capturing sounds (Fig. 1: 42 evaluation unit) [0028 Further, the evaluation unit 42 receives the first to fourth sampling units 36A corresponding to each of the first to fourth microphones 22A to 22D when the amplitude of the impact hammer vibration detection waveform falls below a predetermined second threshold value], wherein the sounds are tapping sounds from the push-pull solenoids tapping on the surface [0028].  
Soeda does not explicitly disclose:
an image capturing unit disposed on the housing for capturing images and sounds, wherein the sounds are tapping sounds from the push-pull solenoids tapping on the surface.
  
Woodall teaches a tapping device (Fig. 1a: tapping machine 102) in which one or more hammers 104 strike a floor 106 [0034].  Woodall further teaches the device also includes
an image capturing unit [0036 For example, the system 100 can record the sound pressure 114 that results from the hammers 104 of the tapping machine 102 striking the floor] for capturing images and sounds [0036-0037], wherein the sounds are tapping sounds from the push-pull solenoids tapping on the surface [0036].

 Claim 6. Dependent on the tapping device of claim 5. Soeda further discloses a storage unit (42) [Page 8: last¶:  The ROM stores a predetermined control program and the like, and the RAM provides a working area. The hard disk device stores a control program for realizing the evaluation unit 42].
 Soeda does not explicitly disclose:
a storage unit electrically connected to the image capturing unit for storing the images and the sounds captured by the image capturing unit.  

Woodall teaches a tapping device (Fig. 1a: tapping machine 102) in which one or more hammers 104 strike a floor 106 [0034].  Woodall further teaches a storage unit [0025:  the methods and systems may take the form of a computer program product on a computer-readable storage medium having computer-readable program instructions (e.g., computer software) embodied in the storage medium] electrically connected [0036-0037 The system 100 can be further configured to record video and/or audio] to the image capturing unit [0029] for storing the images and the sounds captured by the image capturing unit [0029:  As will be described in greater detail herein, systems and methods provided can provide a tool to compare acoustic performance of one or more products (e.g., flooring materials) using audio and/or video information that represents real-life performance. The audio and/or video information can represent a range of parameters allowing for comparison of varying flooring materials. This includes the ability to compare the audible difference of products and/or assemblies that have the same or similar numerical ratings].  



Claims 7 & 8. Dependent on the tapping device of claim 6. Soeda does not explicitly disclose: 
a power unit electrically connected to the controller, the pulse generator, and a connector socket disposed on the housing for electrically connecting the power unit and the storage unit.
An imaging unit.

With regard to 1) Katsugu teaches a tapping device (Fig. 1a: tapping machine 102) in which one or more hammers 104 strike a floor 106 [0034].  Woodall further teaches a power unit (Fig. 2:  power switch 26) electrically connected to the controller (Fig. 2:  15), the pulse generator(Fig. 2:  14) a connector socket (Fig. 2:  1 and 62 plug) disposed on the housing (Fig. 2: housing 2) for electrically connecting the power unit  (Fig. 2: power unit 2) and the storage unit (Fig. 1: microcomputer with storage 40) [Page 10: first ¶].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Katsugu’s power unit arrangement to supply energy to Soeda’s tapping device because a secure connection to power improves the quality and the types of measurement of the device by ensuring a continuous uninterrupted power flow.  

With regard to 2) the limitation of an image capturing unit is taught with motivation to combine in the rejection of Claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Soeda in view of Katusugu and NCI acoustics and in further view of Katsuo (JP 2000338964; “Katsuo”).

Claim 9. Dependent on the tapping device of claim 1. Soeda does not explicitly disclose: 
a heat-conductive casing disposed on an 11outer portion of the push-pull solenoids.
Katsuo teaches tapping solenoids in a musical instrument (Fig. 1).   Katsuo further teaches a heat-conductive casing (Fig. 2: 80 casing) disposed on an 11outer portion of the push-pull solenoids (Fig. 2: solenoid units 3) [0019:  FIG. 2, the support 80 and the arrangement direction of the keys 1 on the support 80 are shown. The solenoid units 3 are arranged in a zigzag pattern toward the bottom, and are arranged to face the lower surface of the rear end portion of each key 1. Here, the support 80 is made of a material having good thermal conductivity and rigidity, such as aluminum].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Katsuo’s material choice of a heat conductive casing such as aluminum as a material choice for Soeda’s solenoids because using a heat conductive material improved the maintainability of the component by protecting a highly dynamic solenoid from heat generating damage of the component.  [Katsuo 0006].

Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 6880403 
Shimada; Takashi et al.
Solenoid tapper mechanism
KR 200370830 
김유일
Generating Impulse Sound of Floor no push pull solenoid
CN 101028711  
FU XIZHI et al.
Robot For Checking The Sticking Quality Of Floor Tiles no push pull solenoid
CN 200997274  
ZHAO, Yong-li
 Ground Impact Apparatus no push pull solenoid
JP H05253271 
林  和嗣
Solenoid tapper in a massage device

NAKAYAMA TOSHIHISA
Plurality of linear tappers
CN 205786513 
HUA, Shi et al.
A Hitting Device And Control Terminal reads close on invention but does not use solenoids for tappers

WO 2019158899  
ATTWOOD PETER
Apparatus for measuring sound at levels in a building does not use solenoids for tappers


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856